DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 17100954, attorney docket GFSG2020119-US-NP. Application is assigned an effective filing date of 11/23/2020 based on application filing date, and applicant is Global Foundries Singapore PTE, LTD.  Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 6/1/2022 is acknowledged. Claims 17-20 have been withdrawn. Claims 1-16 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Allowable Subject Matter
Claims 1-16 are allowed.
As for claims 1 and 11
The prior art does not teach or make obvious a nonvolatile memory device comprising a floating gate over a first active region and a metal-insulator-metal (MIM) capacitor laterally adjacent to the floating gate, wherein a portion of the metal-insulator-metal capacitor is in the active layer.
Claims 2-10 and 12-16 depend from claims 1 or 11 and carry the same novel features.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893